EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the consolidated financial statements of Aeropostale, Inc. and subsidiaries and the effectiveness of Aeropostale, Inc.’s internal control over financial reporting dated March 28, 2012, appearing in the Annual Report on Form 10-K of Aeropostale, Inc. for the fiscal year ended January 28, 2012. /s/ DELOITTE & TOUCHE LLP New York, New York March 27, 2013
